El Juez Asociado, Sb. IIebNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que el auto del Tribunal de Distrito de San Juan, en cuanto ordena se desglose del juicio la escritura otorgada ante el Notario de Guayama Don José Mariano Capó, en cinco de Junio de 1887, por Don Jesús Ma. Texidor á favor de Don Evaristo Alcalá del Olmo, sobre hipoteca volun-taria, no es definitivo pues no pone término al pleito ni hace imposible su continuación, y por tanto no cabe contra el mis-mo recurso de apelación, aún bajo la ley de la Asemblea Legis-*458lativa de 12 de Marzo del Año próximo pasado, que al trans-formar el Tribunal Supremo de Casación en Corte de Apela-ción, lejos de derogar, dejó subsistentes los artículos 1687 y 1688 de la Ley de Enjuiciamiento Civil, según se desprende de la Sección 4a. de aquella ley.
Considerando: que la jurisdicción del Tribunal de Dis-trito de San Juan terminó al resolver el recurso de apelación, de que estaba conociendo, á virtud de lo dispuesto en el artí-culo 12 de la orden General número 118, serie de 1899, y que desde ese momento con arreglo al artículo 14 de la misma Orden General, el Tribunal de Distrito de Humacao es el que debe conocer del juicio, por corresponder á ese Tribunal el pueblo de Guayama, Cabecera antes del suprimido Juzgado del mismo nombre, en que originariamente radicaba diclio juicio, estando, por tanto, ajustado á derecho el auto recurrido en cuanto ordena la remisión- del pleito al expresado Tribunal de Humacao.
Vistos los textos legales citados y la regla 63 de la Orden General número 118, serie de 1899.
Fallamos: que debemos confirmar y confirmamos el auto que dictó el Tribunal de Distrito de San Juan, en siete de Agosto último, en cuanto ordena se remita el juicio al Tribunal de Distrito de Humacao, y declaramos no haber lugar á resolver el recurso de apelación que por adhesión ha inter-puesto la representación de Doña Blanca Alcalá del Olmo, contra el mismo auto, en la parte relativa al desglose de la escritura otorgada en. cinco de Junio de mil ochocientos ochenta y siete, por Don Jesús Ma. Texidor, á favor de Don Evaristo Alcalá del Olmo, sobre préstamo hipotecario, en-tendiéndose las costas del recurso sin especial condenación; y devuélvanse los autos al Tribunal de Distrito de San Juan, con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Figueras, Sulzbacher y MacLeary.